DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the latches with receivers to releasably engage anchor points as claimed in the independent claims 1, 11, and 21.
Regarding claims 1, 11, and 21, the prior art of record, including the combination of Rubenstein et al. (US 6685489) and Oswald (US 2751639) discloses latches with receivers to releasably engage anchor points relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach latches with receivers to releasably engage anchor points comprising a receiver that interacts with an anchor point which is part of an object to be secured by being inserted into the latch, wherein the receiver includes a first recess, second recess, a first lobe, and a second lobe, a lockout member comprising a pin and a release lobe, 20wherein the pin is positioned to engage the second recess of the receiver 21when the latch is in the open configuration, and wherein the release lobe is positioned to interface with the anchor point2 and allow the anchor point to push and rotate the lockout member, such that the pin is disengaged from the second recess of the receiver when the anchor point 25moves into the first recess as the latch transitions from the open configuration to 26the latched configuration. Regarding claim 11, the prior art fails to teach latches with receivers to releasably engage anchor points comprising a receiver including a first lobe and a second lobe, the first lobe and the second lobe defining a first recess, the receiver interacting with an anchor point which is part of an object to be secured by being inserted into the latch device, wherein the receiver includes a second recess, wherein the pin is positioned to engage the second recess of the receiver 24when the latch is in the open configuration, and 25wherein the lockout member further comprises a release lobe positioned to 26interface with the anchor point and allow the anchor point to push and rotate the lockout 27member, such that the pin is disengaged from the second recess of the receiver when 28the anchor point moves into the first recess as the latch transitions from the open 29configuration to the latched configuration. Regarding claim 21, the prior art fails to teach a method of latches with receivers to releasably engage anchor points comprising the first lobe engaging an anchor point that transitions between a first configuration position and a second configuration position, the first lobe holding the anchor point in the first configuration position within the first recess as the latch rotates into the latched configuration, wherein the anchor point is part of an object to be secured by being inserted into the latch, wherein the receiver includes a second recess; wherein the latch includes a lockout member comprising a pin and a release lobe, the pin positioned to engage the second recess of the receiver when the latch is in the open configuration; and wherein the method further comprises allowing the anchor point to push and rotate the lockout member to cause the pin to be disengaged from the second recess of the receiver when the anchor point moves into the first recess. One of ordinary skill in the art would not find it obvious to modify the latches with receivers to releasably engage anchor points of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the latches with receivers to releasably engage anchor points of claims 1, 11, and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675